Citation Nr: 1335215	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-28 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder claimed as depression, memory, and speech problems.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in June 2010.  

This case was previously before the Board in July 2010 and February 2013 when, in pertinent part, it was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disorder is related to his service-connected residuals of a brain concussion.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including depressive disorder and anxiety disorder, are proximately caused by his service-connected residuals of a brain concussion.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for an acquired psychiatric disorder, which constitutes a complete grant of the benefits sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding the claim.  

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and address the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 28 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by the veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records are negative for psychiatric complaint, treatment or diagnosis.  Both the entrance and separation examination reports show normal psychiatric findings.  

Historically, in a January 1975 rating decision, the Veteran was granted service connection for residuals of a brain concussion resulting from a motor vehicle accident during active service.  

The evidence of record shows that the Veteran was incarcerated from approximately 1995 to 2002.  

Post-service VA treatment records show that in a May 2002 Manchester VA Medical Center (VAMC) emergency department report the Veteran was on Sertraline for depression.  

The instant claim for service connection for a psychiatric disorder was filed in March 2007.  

On October 2007 VA mental disorders examination, it was noted that the Veteran was not in any formal psychiatric treatment, and that his primary care physician is prescribing Sertraline.  The diagnoses were dementia due to head trauma; major depressive disorder, recurrent, mild, secondary to dementia; anxiety disorder, not otherwise specified, secondary to dementia.  The examiner opined that the diagnosed mental disorders were secondary to the head trauma.  

On October 2007 VA brain and spinal cord examination, it was noted that the Veteran was not currently under active treatment for any neurological condition.  The examiner concluded that there was no residual of the in-service head injury found.  

In a December 2007 VA addendum mental disorder examination report, in an effort to reconcile the October 2007 mental disorder and brain and spinal cord examination opinions, the examiner stated that he did not know how to reconcile the differences in both examinations (relating psychiatric disorder secondary to the in-service head trauma versus a finding of no residual from the in-service head trauma).  However, the examiner stated he stood firmly with what he observed and what he diagnosed.  

In a December 2007 VA addendum brain and spinal cord examination report, also in an effort to reconcile the October 2007 mental disorder and brain and spinal cord examination opinions, the examiner opined that the Veteran's depression and anxiety could only be considered as speculatively related to the in-service head injury.  

At the June 2010 video conference hearing, the Veteran and his representative again contended that his depression was secondary to his service-connected residuals of a brain concussion.  

In July 2010, in light of the above-noted inconsistent opinions, the Board remanded the matter for a new VA examination to determine whether the Veteran had a psychiatric disorder related to his active service, to include as having been caused or permanently worsened as a consequence of his service-connected residuals of a brain concussion.  

On August 2010 VA traumatic brain injury examination, it was noted that the Veteran had a history of anxiety and depression for many years, but that it was not described in 1974 (on VA examination), and was not clearly related to his service-connected residuals of a brain concussion.  The examiner opined that the Veteran's depression and anxiety were less likely as not (less than 50/50 probability) caused by or a result of his service-connected residuals of a brain concussion.  The examiner explained that the depression and anxiety "could well relate to years of alcohol abuse and other illnesses, including his heart disease . . ." (emphasis added).  noting that the evidence does not support a finding his depression and anxiety occurred in a reasonable period of time after his head injury.  

In February 2013, the Board again remanded this matter, finding that the August 2010 VA examination opinion was non-responsive to the Board's July 2010 remand request as it merely presented an alternative basis for the diagnosed depression and anxiety without determining which is more likely, and whether the diagnosed depression and anxiety was aggravated by his service-connected residuals of a brain concussion.  

On May 2013 VA mental disorders examination, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  It was noted that the Veteran's symptoms of depression were related to a multitude of factors and co-vary with other diagnoses.  On mental status examination, it was noted that the Veteran's symptoms include a depressed mood, flattened affect and disturbances of motivation and mood.  The Veteran reported feeling "kind of lost," depressed.  Over the past several weeks to months, he reported he has felt somewhat hopeless.  He stated that his depression probably started 30 to 40 years ago because he has never really felt not depressed.  He acknowledged numerous issues impacting his mood and reported a lack of energy, appetite and motivation since his triple by-pass surgery.  The examiner noted that the Veteran's affective presentation appeared somewhat blunted.  The examiner concluded: 

[G]iven the fact that there are likely numerous influences on the Veteran's current and past emotional functioning, coupled with the fact that there was no evidence to indicate complaints of and/or treatment of depression prior to his [incarceration], this examiner cannot state whether the Veteran's current depressive disorder is at least as likely as not related to or had its onset in service, to include ha[v]ing been caused by or aggravated . . . as a consequence of the service connected residuals of a brain concussion without resulting to mere speculation.  

The examiner added, however, that it was not possible to differentiate the Veteran's symptoms from his TBI (traumatic brain injury), which the Board interprets as a reference to the Veteran's service-connected residuals of a brain concussion.

As noted above, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Id. at 470-71.  

After a review of the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, secondary to his service-connected residuals of a brain concussion, is warranted.  In this regard, the Board finds the October 2007 VA mental disorder examination and opinion provided therein, in combination with post-service VA treatment records and the Veteran's credible lay statements, to be the most probative evidence of record.  In an effort to address the opinions of record, the Board finds the October 2007 VA brain and spinal cord examination with December 2007 addendum opinion to be entitled to less probative value because the October 2007 opinion was provided without a rationale for the conclusion reached, and in the December 2007 addendum, it is unclear why the examiner was unable to provide an opinion regarding the etiology of the Veteran's depression without resorting to speculation.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is (in and of itself) a medical opinion that must be supported by explanation of rationale; and it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Regarding the August 2010 VA traumatic brain injury examination, as noted above, such examination was non-responsive to the Board's July 2010 remand request as it merely presented an alternative basis for the diagnosed depression and anxiety without determining which is more likely, and whether the diagnosed depression and anxiety was aggravated by his service-connected residuals of a brain concussion.  Hence, it is afforded little, if any, probative value.  Further the May 2013 VA mental disorders examiner indicated that he was unable to differentiate between his current disability and the Veteran's residuals of a brain concussion.  

What the Board is left with is the October 2007 VA mental disorders examination with December 2007 addendum.  These opinions found that the Veteran had depressive disorder and anxiety disorder and that such was secondary to his service-connected residuals of a brain concussion.  The opinion was provided by a medical expert competent to provide such an opinion, with a review of the claims file, and after examination of the Veteran.  In addition, post-service VA treatment records show that as early as 2002 the Veteran was receiving medication for depression.  Furthermore, there are multiple instances in the VA treatment records that provide a diagnosis of depression secondary to his service-connected residuals of a brain concussion.  See, e.g., March 2009 Manchester VAMC mental health outpatient report; November 2009 Manchester VAMC mental health outpatient report; May 2010 Manchester VAMC mental health outpatient report.  VA treatment records further show continued complaints and signs and symptoms of depression.  The record also includes the Veteran's statements that he has had depression for many years and since his motor vehicle accident during service.  

Based on the foregoing, the Board finds, resolving all reasonable doubt in the Veteran's favor, that the evidence shows that the Veteran's acquired psychiatric disorders are secondary to his service-connected residuals of a brain concussion.  Thus, service connection for an acquired psychiatric disorder is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, including depressive disorder and anxiety disorder, is granted.  


REMAND

The Veteran also seeks entitlement to TDIU.  In this decision, the Board grants service connection for an acquired psychiatric disorder.  The assignment of a disability rating for the Veteran's psychiatric disorder may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, a decision on the Veteran's TDIU claim would, at this point, be premature.  

In addition, the Board notes that the Veteran was afforded a VA examination in May 2013 for an opinion whether it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  On May 2013 VA examination, it was noted that the Veteran's nonservice-connected disabilities, including depression, greatly affect his ability to work.  In light of the Board's decision to grant service connection for an acquired psychiatric disorder, including depressive disorder, the Board finds that a further medical opinion should be obtained regarding whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

In remanding this claim, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. After physically or electronically associating any pertinent records with the claims folder, have the Veteran's file reviewed by an appropriate VA examiner, and if possible, a vocational specialist, to determine whether it is at least as likely as not that the Veteran unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

A physical examination is not necessary unless the examiner deems one is required.  If so, then all appropriate tests should be conducted.

After review of the claims file and electronic VA treatment records, the examiner should opine as to whether, it is at least as likely as not that without regard to the Veteran's age or the impact of any nonservice-connected disabilities, his service-connected disabilities (residuals of a brain concussion, headaches, and acquired psychiatric disorder), to include the aggregate impact of these conditions, render him unable to secure or follow a substantially gainful occupation in light of this particular Veteran's education, training, and work history.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2. After the above has been completed and any additional development deemed necessary is accomplished (including assigning a disability rating and effective date for the Veteran's acquired psychiatric disorder), readjudicate the claim for a TDIU rating.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


